Title: From John Quincy Adams to George Washington Adams, 10 August 1818
From: Adams, John Quincy
To: Adams, George Washington




My dear Son.
Washington 10. August 1818


It is a great affliction to me to be deprived as I am by constant and indispensable obligipations, of the pleasure of writing to you, at least every week; but so it is, and I am now to acknowledge the receipt since I wrote you last of your Letters of 17. May. N. 8.—of 1. June. N. 9. and of the 2d: of this Month, which is without number but should have been numbered 10.
Your observations upon several of the classic authors whose writings have formed part of your studies continue to give me much pleasure—In your Letter of 17. May you quote the two lines of Horace
“Labitur et labetur in omne volubilis aevum.“
and “Semel emissum volat irrevocabile verbum.”
as instances of remarkable harmony, and very justly—but in both these lines and most especially in the last there is something infinitely more important and precious than poetical harmony. There is a great lesson of Prudence for the conduct of life—Let it be forever imprinted on your memory that a word once spoken can never be recalled, and given your conduct accordingly through life. I make this remark, as the illustration to a general observation; that all the great Classics are teachers of morals, no less than of Letters, and for the purpose of recommending to them you a profound attention to their sentiments as well as to their style of composition—None of them are more deserving to be studied in this point of view than Horace, although there are some very exceptionable passages in his Satires and Epistles, and nothing in the compass of Literature, antient or modern, more detestable and disgusting than some of his Odes—Horace was a man of transcendant genius, and sound understanding, corrupted by the vices of his age, and the beastly sophistry of the Epicurean doctrines. His writings therefore form a strange and incongruous compound of purity and pollution, on which the natural rectitude of his judgment, and loftiness of his sportive debased and degraded, till they wallow in the  kernels like a satire—I suppose they use at the University only the expurgated Editions of his works—and when he speaks the language of virtue, it is with the voice of an Angel—For maxims of sublime Patriotism, of Prudence, of Justice, of Fortitude, and even of Temperence, as well as for principles of literary taste and poetical composition, no writer deserves more to be turned over “nocturna maque manu” than Horace.
One of the greatest, wisest and best men of  ages, John de Witt, was murdered, and literally torn to pieces by a frantic rabble of his own Countrymen. instigated by a crafty and treacherous tyrant to whom de Witt himself had been the greatest benefactor—de Witt perished in the streets of the Hague, repeating aloud till his last gasp the lines of Horace
Justum et tenacem propositi virum,
non civium ardor prava jubentium,
non vultus instantis tyranni
mente quatit solida—
Si fractius illabatur orbis,
Impavidum ferient ruinae.
How deep must have been the impression upon the heart and mind of this man, must have been throughout his life, of that sentiment which recurred to his memory, and gave him support and consolation, in the agonies of the most horrible of deaths! This example gives you the true and the most important use of studying the antient Classics, and Horace particularly—Sentiments like this one the seeds scattered by the great writers of antiquity, and they fructify in proportion to the fertility of the Soil upon which they fall.—Remember therefore, my dear George, your line of Horace “Semel emissum, volat irrevocabile verbum,” not merely for its liquid numbers, and poetical beauty, but as a lesson of Prudence, applicable to every hour of your existence, and if ever in a thoughtless or unguarded moment a word, of untruth, or envy or vanity should rise upon your lips, may your Horatian minerva clap her finger upon them, till Memory can call up this line and suppress the utterance of that word forever! Remember too, for never can it be more necessary than at your age, the just and solemn admoration connected with that enchanting image of the Rustic waiting for the river to run dry—To whom are they likened?—To him who puts off the practice of virtue till to-morrow.
Dimidium facti, qui cœpit, habet. Sapere aude:
Incipe. vivendi rectè qui proragat horam,
Rusticus exspectat dum defluat amnis; at ille
Labitur, et labetur in omne volubilis aevum.
I thank you for the Oration of Mr Everett, which shews what Dr Johnson calls, great capabilities of future excellence; and as he has chosen Patriotism for his theme, I hope he will soon learn that genuine Patriotism requires and implies the practice of all the other virtues. “Di, probos mores docili juventae“ is the first prayer to the Gods in the secular hymn of our favourite Horace; which he implores as the necessary means for making of Rome the greatest object to be seen by the Sun—and Cicero and Plato, and Socrates, all teach the same doctrine—Mr Everett’s Oration indicates more frequent reminisces of Childe Harolde, the Laureate Southey, Marmontel, Rousseau and Voltaire, than of Horace, or any of the antient Classics—The poetic idols of the present age, are to those of antiquity just what bombast is to the sublime:—just what exaggeration is to truth.
As you have not been able to suit yourself with a chambermate for your next collegiate year, and as I would by no means wish you to be associated with one, not entirely agreeable to yourself, I readily consent that you should continue to lodge at Mrs Gilman’s, and am glad to learn that you are so well satisfied with your residence there.
It will not be possible for your Mother and me to attend at Commencement but we hope to meet you at Quincy within two days after. In the mean time I remain your ever affectionate father.



John Quincy Adams.




